Blackburn, Judge.
In Case No. A96A1034, John Mark Ford was arrested for failing to obey an officer conducting a roadblock. Ford allegedly refused to submit to a State-administered breath test and, as a result, was the subject of a proceeding for the administrative suspension of his license pursuant to OCGA § 40-5-67.1. Ford’s efforts to contest the suspension were unsuccessful, and he lost his license for a one-year period. Subsequently, he was charged in the underlying criminal prosecution with DUI, attempting to elude a police officer and speeding.
In Case No. A96A1035, Scott R. Schoeppler was arrested for driving on the wrong side of the road. Schoeppler submitted to a breath test and, based on its results, became the subject of an administrative proceeding for license suspension. Unlike Ford, Schoeppler’s efforts to contest the suspension proved successful, and he was able to maintain his license. In the underlying criminal prosecution, Schoeppler was charged with DUI and driving left of the centerline.
In their respective criminal cases, Ford and Schoeppler filed a plea in bar based on double jeopardy, asserting that they had already been subject to prosecution for these offenses alleged in their criminal indictments by virtue of their prior administrative proceedings. *156In both cases the plea was denied. These appeals followed.
Decided April 15, 1996.
William C. Head, for appellants.
Ralph T. Bowden, Jr., Solicitor, Bernard R. Ussery, Walter C. Howard, Noah H. Pines, Assistant Solicitors, for appellee.
Both Ford and Schoeppler contend that the trial courts erred in holding that the State’s criminal prosecution, following an administrative action for license suspension, does not constitute double jeopardy. Their argument was rejected in Nolen v. State, 218 Ga. App. 819 (463 SE2d 504) (1995), and we decline to reconsider our holding therein. See also Jackson v. State, 218 Ga. App. 677 (462 SE2d 802) (1995).

Judgments affirmed.


Beasley, C. J., and Birdsong, P. J., concur.